 1 SMITH LEGAL GROUP
     Kurt A. Smith, Esq.
2 Nevada Bar No. 10764
  1701 N. Green Valley Parkway, Suite 4-C
3 Henderson, Nevada 89074
  Telephone: (702) 410-5001
4 Facsimile: (702) 410-5005
  info thele alsmith.com
5 Attorneys or Petitioner
 6
 7
                              UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEV ADA
 9
10   JANE DOE, a minor, by and through         Case No: 2:16-cv-1979-GMN-VCF
     her natural parent,
11
                 Plaintiff,
     vs.
     CITY OF LAS VEGAS, a political
     subdivision of the State of Nevada;
     ASHLEY FERNANDEZ, individually;
     CINDY MOTES individually; and
     ANDREA ANZALONE, individually,
                 Defendants.
17
18
    ORDER FOR TRANSFER OF MANAGEMENT OF SETTLEMENT FUNDS
19
    FROM FEDERAL COURT TO THE DISTRICT COURT, GUARDIANSHIP
20            CASE NO. G-18-050359-A, AND FOR RELEASE
   OF FUNDS TO PAY FOR GUARDIANSHIP CASE ATTORNEY'S FEES AND
21
                               COSTS
22
23
           This matter having come ON REGULARLY BEFORE THE ABOVE-
24
25   ENTITLED Court, upon a Motion from the parent of the Child of this action, the
26
     Petitioner herein, the Court being fully advised and good cause appearing therefore,
27
           IT IS HEREBY ORDERED that $2,825.00 be released to apply to the
28

     Attorney's Fees and Costs being incurred in establishing the Guardianship for the
                                                1
 1   Child of this action, with such payment to be made to Smith Legal Group, the
2
     undersigned counsel.
 3
4
            IT IS FURTHER ORDERED that the remaining funds in the Child's Blocked
 5
      Account in case number 2:16-cv-1979-GMN-VCF be released to the Jurisdiction of
 6
 7    the Eighth Judicial District Court for management under case G-18-05039-A in the

 8    Guardianship Division.
 9           IT IS FURTHER ORDERED that this case be closed upon entry of a deposit
10
      receipt which shows that the funds were deposited with the Eight Judicial District
11
      Court for case G-18-05039-A , as this Court will no longer have authority over the

      monies or the blocked account, as the minor Child has reached the age of majority.




17
18   Respectfully submitted by:
19                                                       17
                                             DATED this ___day of December, 2018.
20
21             L
            . Smith, Esq.
22   Nevada Bar No. 10764
23   1701 N. Green Valley Pkwy, Suite 4-C
     Henderson, Nevada 89074
24   Telephone: (702) 410-5001
25   Facsimile: (702) 410-5005
     info@thelegalsmith.com                    Gloria M. Navarro, Chief Judge
26
     Attorneys for Petitioner                  UNITED STATES DISTRICT COURT
27
28



                                                2
